Case 2:20-cv-03660-SRC-CLW Document 4 Filed 04/17/20 Page 1 of 1 PageID: 45
                                                              Jonathan Short          McCarter & English, LLP
                                                              Partner                 Four Gateway Center
                                                              T. 973-848-5394         100 Mulberry Street
                                                              F. 973-297-3884         Newark, NJ 07102-4056
                                                              jshort@mccarter.com     www.mccarter.com




         April 17, 2020

         VIA ECF

         Honorable Stanley R. Chesler, U.S.D.J.
         U.S. District Court for the District of New Jersey
         Martin Luther King Building & U.S. Courthouse
         50 Walnut Street
         Newark, New Jersey 07101

         Re:     Closeout Surplus & Salvage, Inc., et al. v. Roo, Inc., et al.
                 Civil Action No. 2:20-cv-03660-SRC-CLW

         Dear Judge Chesler:

         On behalf of all parties, enclosed please find a Stipulation and Proposed Order for the
         Court’s consideration. If Your Honor finds the enclosed Order acceptable, the parties
         respectfully request that it be entered.

         Respectfully submitted,

         /s/ Jonathan Short

         Jonathan Short

         Enclosure

         cc: All Counsel of Record (via ECF)
